Exhibit 99.3 SPHERIX INCORPORATED and NORTH SOUTH HOLDINGS INC. UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION The unaudited pro forma condensed combined balance sheet as of June 30, 2013, combines the historical consolidated balance sheets of Spherix Incorporated (“Spherix”) and North South Holdings, Inc. (“North South”), giving effect to the acquisition of North South by Spherix and giving effect to the acquisition of certain patents by Spherix from Rockstar Consortium US LP as if they had occurred on June 30, 2013. The unaudited pro forma condensed combined statements of operations for the fiscal period ended December 31, 2012 and for the six months ended June 30, 2013, are prepared by Spherix and give effect to the following transaction as if it had occurred on January 1, 2012: • the acquisition of North South by Spherix The historical consolidated financial information has been adjusted to give effect to pro forma events that are (1) directly attributable to the aforementioned transaction, (2) factually supportable, and (3) with respect to the statements of loss, expected to have a continuing impact on the combined results.The unaudited pro forma condensed combined financial information should be read in conjunction with the accompanying notes to the unaudited pro forma condensed combined financial statements.In addition, the unaudited pro forma condensed combined financial information was based on and should be read in conjunction with the: • separate audited consolidated financial statements of Spherix as of and for the year ended December 31, 2012 and the related notes, included in Spherix’s Annual Report on Form 10-K for the year ended December 31, 2012; • audited financial statements of North South as of and for the period ended December 31, 2012 and the related notes included herein; • separate unaudited consolidated financial statements of Spherix as of and for the six months ended June 30, 2013, and the related notes, included in Spherix’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2013; and • unaudited financial statements of North South as of and for the six months ended June 30, 2013, and the related notes included herein. The unaudited pro forma condensed combined financial information has been presented for informational purposes only.The pro forma information is not necessarily indicative of what the combined company’s financial position or results of operations actually would have been had the acquisition been completed as of the dates indicated.In addition, the unaudited pro forma condensed combined financial information does not purport to project the future financial position or operating results of the combined company. Any material transactions between Spherix and North South during the periods presented in the unaudited pro forma condensed combined financial statements have been eliminated. -1- SPHERIX INCORPORATED and NORTH SOUTH HOLDINGS INC. UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION (continued) The unaudited pro forma condensed combined financial information has been prepared using the acquisition method of accounting under U.S. GAAP.The accounting for the acquisition of North South is dependent upon certain valuations that are provisional and are subject to change.Spherix will finalize these amounts as it obtains the information necessary to complete the measurement process.Accordingly, the pro forma adjustments are preliminary and have been made solely for the purpose of providing unaudited pro forma condensed combined financial information.Differences between these preliminary estimates and the final acquisition accounting may occur and these differences could be material.Additionally, the differences, if any, could have a material impact on the accompanying unaudited pro forma condensed combined financial statements and Spherix’s future results of operations and financial position. In addition, the unaudited pro forma condensed combined financial information does not reflect any cost savings, operating synergies or revenue enhancements that the combined company may achieve as a result of the acquisition of North South, the costs to integrate the operations of Spherix, North South or the costs necessary to achieve these cost savings, operating synergies and revenue enhancements. -2- Unaudited Pro Forma Condensed Consolidated Balance Sheet As of June 30, 2013 Historical Spherix North South Rockstar North South Pro Forma Pro Forma ASSETS Incorporated Holdings, Inc. July 2013 (6) August 2013 (1) Adjustments (2,5) Consolidated Current assets Cash and cash equivalents $ $ $ ) $ $
